UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-34761 Autobytel Inc. (Exact name of registrant as specified in its charter) Delaware 33-0711569 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer identification number) 18872 MacArthur Boulevard, Suite 200, Irvine, California (Address of principal executive offices) (Zip Code) (949) 225-4500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of November 7, 2011, there were46,121,727 shares of the Registrant’s Common Stock outstanding. INDEX PART I. FINANCIAL INFORMATION Page ITEM1. Financial Statements Unaudited Consolidated Condensed Balance Sheets as of September 30, 2011 and December 31, 2010 3 Unaudited Consolidated Condensed Statements of Operations and Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2011 and the Three and Nine Months Ended September 30, 2010 4 Unaudited Consolidated Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2011 and the Nine Months Ended September 30, 2010 5 Notes to Unaudited Consolidated Condensed Financial Statements 6 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 22 ITEM4. Controls and Procedures 22 PART II. OTHER INFORMATION ITEM1. Legal Proceedings 23 ITEM1A. Risk Factors 23 ITEM6. Exhibits 27 Signatures 28 2 PART I. FINANCIAL INFORMATION Item1.Financial Statements AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED BALANCE SHEETS (Amounts in thousands, except share and per-share data) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable (net of allowances for bad debts and customer credits of $530 and $621 at September 30, 2011 and December 31, 2010, respectively) Prepaid expenses and other current assets Total current assets Property and equipment, net Long-term strategic investment Intangible assets, net Goodwill Other assets 77 81 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenues Total current liabilities Convertible note payable Other non-current liabilities Total liabilities Commitments and contingencies (Note 10) Stockholders’ equity: Preferred stock, $0.001 par value; 11,445,187 shares authorized; none outstanding — — Common stock, $0.001 par value; 200,000,000 shares authorized and 46,114,004 and 45,689,062 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 46 46 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Amounts in thousands, except per-share data) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Purchase requests $ Advertising Other revenues 44 19 61 Total net revenues Cost of revenues (excludes depreciation of $70 and $45 for the three months ended September 30, 2011 and 2010, respectively and $211 and $120 for the nine months ended September 30, 2011 and 2010, respectively) Gross profit Operating expenses: Sales and marketing Technology support General and administrative Depreciation and amortization Litigation settlements ) Total operating expenses Operating income (loss) ) ) Interest and other income, net 8 88 31 Income (loss) before income tax expense ) ) Income tax (benefit) expense (9
